DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 3 (figure 6, claims 1-6, 8-12 and 17) in the reply filed on 09/01/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second external electrode disposed along an internal wall of the second recess and the one surface of the body and connected to the first lead-out portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations…” a second external electrode disposed along an internal wall of the second recess and the one surface of the body and connected to the first lead-out portion..”  is vague and indefinite. The applicants specification/drawing teaches first external electrode disposed along an internal wall of the first recess and the one surface of the body and connected to the first lead-out portion. The examiner is unclear on how the second external electrode disposed along an internal wall of the second recess and the one surface of the body and is also connected to the first lead-out portion. Where in the specifications/drawing teaches these limitations? For examining purposes, the examiner will assume that a second external electrode disposed along an internal wall of the second recess and the one surface of the body and connected to the second lead-out portion. Claims 2-6, 8-12 and 17 are rejected under the same premise as claim 1.
Regarding claim 3, the limitations…”wherein each of the first and second electronic components extends over a bottom surface of the recess...”  is vague and indefinite. The examiner is unclear what are the first and second electronic components extending over a bottom surface of the recess is the applicant referring too? Is the applicant revering to the external electrodes extending over a bottom surface of the recess? If not, where in the specifications/drawing teaches the description/details in regards to what the applicant is referring to as the first and second electronic components extending over a bottom surface of the recess. For examining purposes, the examiner will assume e first and second electronic components extending over a bottom surface of the recess is the external electrodes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Shimizu et al. (US 2018/0182537).
	Regarding claim 1, Shimizu et al. (figures 1-5 and para 0019-0042) discloses 
a body having one surface and the other surface (see figures 2-3), opposing each other, and a plurality of wall surfaces respectively connecting the one surface and the other surface of the body (see figures 2-3); first and second recesses (13/14), respectively formed in both end surfaces of the body opposing each other among the plurality of wall surfaces of the body (see figure 3), extending to the one surface of the body (see figure 3); a wound coil (21), embedded in the body (see figure 3), including first and second lead-out portions (22/23); a first external (31) electrode disposed along an internal wall of the first recess and the one surface of the body and connected to the first lead-out portion (see figures 4-5); and a second external electrode (32) disposed along an internal wall of the second recess and the one surface of the body and connected to the second lead-out portion (see figures 4-5), wherein the first external electrode and the second external electrode are spaced apart from each other. (see figure 2).
Regarding claim 2, Shimizu et al. (figures 1-3) discloses wherein the first electrode (31) is an integrated portion extending from the internal wall of the first recess and the one surface of the body (see figures 4-5), and the second electrode (32) is an integrated portion extending from the internal wall of the second recess and the one surface of the body (see figures 4-5).
Regarding claim 3, Shimizu et al. (figures 3-5) discloses wherein each of the first and second electronic components extends over a bottom surface of the recess.
Regarding claim 4, Shimizu et al. (figures 3-5) discloses wherein the first lead-out portion (22) is exposed from the body on the internal wall and the bottom surface of the first recess (note: see figures 3/4 disclosing the lead 22 embedded in the body and exposed from the body on the internal wall as shown in figure 4 and the bottom surface of the first recess; see figure 3 showing the lead 22 at the bottom surface of the recess) the second lead-out portion is exposed from the body on the internal wall and the bottom surface of the second recess (note: see figures 3/4 disclosing the lead 23 embedded in the body and exposed from the body on the internal wall as shown in figure 4 and the bottom surface of the first recess; see figure 3 showing the lead 23 at the bottom surface of the recess)
Regarding claim 5, Shimizu et al. (figures 3-5) discloses wherein end portions, connected to the first and second external electrodes at the first and second lead-out portions, have shapes corresponding to the first and second recesses, respectively. (note: see the end portions of the external electrodes have a shapes corresponding to the first and second recesses; applicant have not disclosed the shape of the end portion)
Regarding claim 6, Shimizu et al. (figures 3-5) discloses wherein 
the first and second lead-out portions are connected to the first and second external electrodes on the first and second recesses, respectively.
Regarding claim 8, Shimizu et al. (figure 3) discloses wherein a first coil integrated with the first lead-out portion; and a second coil disposed below the first coil and integrated with the second lead-out portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Yan et al. (US 2010/0007451).
	Regarding claim 9, Shimizu et al. (figures 1-5 and para 0019-0042) discloses all the limitations as noted above but does not expressly discloses wherein the first lead-out portion is bent downwardly to be connected to the first external electrode.
Yan et al. (figures 1-4 and para 0059) discloses wherein the first lead-out (150) portion is bent downwardly to be connected to the first external electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first lead-out portion is bent downwardly to be connected to the first external electrode as taught by Yan et al. to the inductive device of Shimizu et al. so as to improve the mechanical strength between the lead and the external electrode thereby allowing an improved electrical connection between the lead and the external electrode.

3.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Tsuduki et al. (US 2019/0164676).
Regarding claim 10, Shimizu et al. (figures 1-5 and para 0019-0042) discloses all the limitations as noted above but does not expressly discloses insulating layers covering the one surface and the other surface of the body, respectively.
Tsuduki et al. (figures 1-2 and para 0031) discloses insulating layers (5a/5b) covering the one surface and the other surface of the body, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design insulating layers covering the one surface and the other surface of the body, respectively as taught by Yan et al. to the inductive device of Shimizu et al. so as to protect the inductive device from outside elements thereby increasing the life-span of the inductive device.
 Regarding claim 11, Tsuduki et al. (figures 1-2 and para 0031) discloses wherein the insulating layers are spaced apart from the wall.


Regarding claim 12, Tsuduki et al. (figure 5) discloses wherein an insulating layer among the insulating layers, covering the one surface of the body, is disposed between the body and the first and second external electrodes.

4.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Choi et al. (US 2016/0086716).
Regarding claim 10, Shimizu et al. (figures 1-5 and para 0019-0042) discloses all the limitations as noted above but does not expressly discloses insulating layers covering the one surface and the other surface of the body, respectively.
Choi et al. (figure 4 and para 0057-0059) discloses insulating layers covering the one surface and the other surface of the body, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design insulating layers covering the one surface and the other surface of the body, respectively as taught by Choi et al. to the inductive device of Shimizu et al. so as to protect the inductive device from outside elements thereby increasing the life-span of the inductive device 
Regarding claim 11, Choi et al. (figure 4 and para 0057-0059) discloses wherein the insulating layers are spaced apart from the wall.
Regarding claim 12, Choi et al. (figure 4) discloses wherein an insulating layer among the insulating layers, covering the one surface of the body, is disposed between the body and the first and second external electrodes.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Fukuda et al. (US 2018/0096783).
Regarding claim 17, Shimizu et al. (figures 1-5 and para 0019-0042) discloses all the limitations as noted above but does not expressly discloses wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes, respectively.
Fukuda et al. (figures 8a-8b and para 0077-0079) discloses wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes (432/432), respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes, respectively as taught by Fukuda et al. to the inductive device of Shimizu et al. so as to allow for a more compact inductive device design thereby saving valuable space on the printed circuit board.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2018/0182537) in view of Yoneda et al. (US 2017/0103848).
Regarding claim 17, Shimizu et al. (figures 1-5 and para 0019-0042) discloses all the limitations as noted above but does not expressly discloses wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes, respectively.
Yoneda et al. (figures 2-3 and para 0038) discloses wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes (15/16), respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein in a direction along which the one surface and the other surface oppose each other, the plurality of walls are aligned with end surfaces of the first and second external electrodes, respectively as taught by Yoneda et al. to the inductive device of Shimizu et al. so as to allow for a more compact inductive device design thereby saving valuable space on the printed circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837